Citation Nr: 0711006	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-02 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an extension of a temporary total 
convalescence rating beyond July 31, 2003 under 38 C.F.R. § 
4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1982 to August 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran had a videoconference hearing 
before the Board in January 2007 and the transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, in part, requires the VA to 
adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
veteran's and VA's respective responsibilities in development 
of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) 

Here, the veteran was sent a VCAA letter in July 2003 
correctly identifying the issue on appeal, but the veteran 
was not notified of the information or evidence needed to 
establish an extension of a temporary total convalescence 
rating beyond July 31, 2003 under 38 C.F.R. § 4.30 for the 
claim on appeal.  A later letter advised the veteran how 
disability ratings and effective dates were determined in 
general, but not in regard to temporary total evaluations 
under § 4.30.  The veteran is entitled to full and complete 
VCAA notice followed by a readjudication.  The RO should 
ensure the duty-to-notify requirements have been fulfilled. 

The veteran contends that he is entitled to an extension of 
Paragraph 30 (38 C.F.R. § 4.30) benefits beyond July 31, 2003 
to August 11, 2003 for convalescence following right L5-S1 
laminectomy surgery on his low back on June 10, 2003.  
According to his statements and testimony of record, he 
claims that he should be awarded convalescent benefits until 
at least August 11, 2003 because he was medically advised not 
to return to work until that day.  

In support of his argument, the veteran submitted a 
"detailed medical restrictions" sheet signed by the VA 
surgeon who performed the operation, Dr. R., stating that the 
veteran "may return to duty on August 11, 2003 without 
restrictions."  Oddly enough, the document is dated in July 
2005; two years after the restrictions would have any 
meaning.

Thereafter, the veteran submitted another hand-written note 
from the VA surgeon dated July 29, 2003.  The statement is 
difficult to read and either reads "...[The veteran] who 
underwent a back operation in early June 2003, is now 
considered able to return to work" or "is not considered 
able to return to work."  

The medical evidence requires clarification.  Specifically, 
the RO should seek clarification from Dr. R. on what the July 
29, 2003 note actually says.  If this physician is no longer 
working at the VA facility, the RO should seek a medical 
opinion on approximately what day the veteran recovered from 
surgery and was able to return to work in light of the 
medical evidence. 

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issue of 
entitlement to an extension of a temporary 
total convalescence rating beyond July 31, 
2003 under 38 C.F.R. § 4.30. The veteran 
should also be advised to submit any 
pertinent evidence in his possession. 

2.  After the above is completed, obtain a 
clarification from Dr. R. at the VAMC in 
Ann Arbor, Michigan or, if Dr. R. is no 
longer working there, obtain a VA 
orthopedic medical opinion for the claimed 
condition of entitlement to an extension 
of a temporary total convalescent rating 
beyond July 31, 2003, status-post low back 
surgery to determine the approximate date 
when the veteran was able to return to 
work specifically commenting on the VA 
medical records and the hand-written notes 
by Dr. R.  Pertinent documents in the 
claims folder must be reviewed by the 
reviewing physician and he/she should 
provide a complete rationale for any 
opinion given without resorting to 
speculation resolving any conflicting 
medical opinions rendered, specifically 
commenting on the likely meaning of the 
July 29, 2003 note by Dr. R. 

3.  The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

